ORDER

Pro se Ohio resident John E. Reinier appeals a district court judgment that dismissed his civil suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking $300,000, Reinier sued Jackson Township, Ohio, and three of its police officers. He also sued Monica Corbin, the general manager of the Best Western motel in North Canton, Ohio, and the hotel’s owner, Shree Krishna, Inc. Reinier claimed that the defendants violated his federal civil rights in several respects, arrested him without probable cause, and violated the Ohio constitution and Ohio landlord-tenant law.
In an order entered on February 2, 2002, the district court granted Reinier leave to proceed as a pauper but dismissed Jackson Township, Monica Corbin, and Shree Krishna, Inc. as defendants.
In a thorough memorandum of opinion and order, the district court dismissed Reinier’s 42 U.S.C. § 1983 claims with prejudice, concluding that the police officers were entitled to qualified immunity. The court dismissed Reinier’s state law claims without prejudice.
Reinier filed a timely Fed.R.Civ.P. 59(e) motion, asking the court to reconsider. The district court denied reconsideration.
In his timely appeal, Reinier essentially repeats the claims he raised in the district court. All parties have filed briefs.
Upon review, we conclude that the district court properly dismissed the federal *693claims and properly declined jurisdiction over Reinier’s state law claims. Because the district court articulated specific reasons for its judgment in three separate orders, the issuance of a detailed written opinion would serve no useful purpose.
Accordingly, we AFFIRM the district court’s judgment for the reasons stated by that court in the opinions entered on February 12, 2002; May 30, 2002; and August 6, 2002. Rule 34(j)(2)(C), Rules of the Sixth Circuit,